Citation Nr: 0516886	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  02-20 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 







INTRODUCTION

The veteran had 23 years, 11 months, and 20 days of active 
service. His service included periods of active duty from 
March 1946 to September 1947, and January 1951 to June 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 decision by the RO that denied the 
veteran's claim for service connection for PTSD.  The veteran 
appealed, and in January 2004, the Board remanded the claim 
for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The U.S. Court of Appeals for Veterans Claims (Court) has 
indicated that a remand by the Board confers on the veteran, 
as a matter of law, the right to compliance with the remand 
orders.  The Court further indicated that it constitutes 
error on the part of the Board to fail to insure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  

In this case, unfortunately, it does not appear that the 
Board's instructions in its January 2004 remand were fully 
carried out.  Specifically, in its Remand, the Board noted 
that it was not entirely clear from the record whether the 
veteran actually engaged in combat during service or whether 
he had stressors that could otherwise be corroborated.  In 
addition, the Board noted that the record contained 
conflicting medical evidence with respect to whether he met 
the diagnostic criteria for PTSD.  The Board therefore 
directed that the RO should undertake efforts to obtain 
additional information as to whether the veteran engaged in 
combat during service, and to assist him in corroborating his 
claimed stressors.  

In April 2004, the RO sent the veteran a letter and requested 
him to provide additional details of the claimed stressors.  
There is no record of a response, and it appears that the RO 
therefore declined to attempt to verify the claimed 
stressors.  However, the Board's request for an attempt to 
verify the claimed stressors was not conditioned upon receipt 
of a response from the veteran.  On remand, the RO should 
attempt to verify the claimed stressors.  See MANUAL M21-1, 
Part VI, 11.38f (3),(4) (Change 65, October 28, 1998).  

If, and only if, evidence is received to show that the 
veteran engaged in combat, or which otherwise corroborates 
one or more of his claimed stressors, the RO should arrange 
to have the veteran examined by a board of two psychiatrists 
for purposes of determining whether he does, in fact, satisfy 
the diagnostic criteria for PTSD.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC. for the following actions:

1.  The RO should request the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR) for verification of 
the reported stressors to verify whether 
the veteran was exposed either to combat 
or to any of the claimed stressors during 
service in Vietnam from January 1972 to 
August 1972 while serving as a platoon 
sergeant with the 560th MP Co., 97th MP 
Bn.  The USASCRUR should be asked to 
indicate whether any additional 
information is required of the veteran to 
conduct its research and, if so, he 
should be asked to provide the additional 
information.  A copy of the veteran's 
service personnel records should be 
provided to the USASCRUR to assist them 
with their review.

2.  If, and only if, evidence is received 
to show that the veteran engaged in 
combat, or which otherwise corroborates 
one or more of his claimed stressors, the 
RO should arrange to have the veteran 
examined by a board of two psychiatrists.  
The examiners should review the claims 
folder, examine the veteran, and provide 
an opinion as to whether the veteran has 
symptomatology that satisfies the 
diagnostic criteria for PTSD.  The 
examiners should reconcile their 
diagnosis with those already of record, 
including the diagnoses of PTSD contained 
in the veteran's VA treatment records, 
and the diagnosis contained in the report 
of a May 2001 VA compensation 
examination, to wit, "[PTSD], by history, 
but not supported from this clinical 
interview."  A complete rationale for all 
opinions should be provided.

3.  Following completion of the above 
actions, to include receipt of any 
additional evidence, and/or completion of 
any additional development required in 
response to information furnished 
pursuant to the above actions, the RO 
should review the veteran's claim and 
determine whether the benefit sought on 
appeal can now be granted.  If the 
decisions remains adverse to the veteran, 
he and his representative should be 
furnished with a Supplemental Statement 
of the Case, and with the appropriate 
period of time within which to respond 
thereto.  The case should then be 
returned to the Board for further review, 
as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




